 

Exhibit 10a

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of the 8th day of
August, 2002 between Parker-Hannifin Corporation, an Ohio corporation (the
“Corporation”), and Robert J. Kohlhepp (being referred to herein as the
“Indemnified Representative” and collectively with other individuals who may
execute substantially similar agreements as the “Indemnified Representatives”),
with reference to the following background:

 

A.    The Indemnified Representative currently is serving as a director or
officer of the Corporation.

 

B.    The Corporation has purchased, at the Corporation’s sole expense,
directors’ and officers’ liability insurance to protect directors and officers
of the Corporation and its subsidiaries and other affiliates from certain
liabilities. The Corporation recognizes that obtaining such insurance for
adequate levels of coverage at a reasonable cost has become increasingly
difficult for corporations with outstanding securities held by the public. At
the same time, directors and officers of corporations are being increasingly
subject to expensive and time-consuming litigation and other Proceedings (as
hereafter defined), including matters that traditionally would be brought only
against such corporations or their subsidiaries and other affiliates. The
Indemnified Representative has requested that he be offered the protection
afforded by this Agreement from such Proceedings.

 

C.    To induce the Indemnified Representative to continue to serve the
Corporation and in consideration for such continued service, and to assist in
the recruitment of qualified directors and officers in the future, the
Corporation agrees to indemnify, and to advance expenses to, the Indemnified
Representative upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the Corporation and
the Indemnified Representative agree as follows:

 

1.    Scope of Agreement.    This Agreement shall not be deemed either an
employment contract or a contract for continued services between the Corporation
or any of its affiliates and the Indemnified Representative.

 

2.    Indemnification.

 

(a)    Except as provided in Section 3, the Corporation shall indemnify the
Indemnified Representative against any Liability (as hereafter defined) incurred
by the Indemnified Representative in connection with any Proceeding (as
hereafter defined) in which the Indemnified Representative may be involved as a
party or otherwise, by reason of the fact that the Indemnified Representative is
or was serving in an Indemnified Capacity (as hereafter defined), including,
without limitation, any Liability resulting from actual or alleged breach or
neglect of duty, error, misstatement or misleading statement, negligence, gross
negligence, omission, act or failure to act or act giving rise to strict or
products liability, occurring on or after the date of this Agreement. If the
Indemnified Representative is entitled to indemnification in



--------------------------------------------------------------------------------

respect of a portion, but not all, of any Liability, the Corporation shall
indemnify the Indemnified Representative to the maximum extent for such portion
of any Liability.

 

(b)    Notwithstanding the provisions of subsection (a), the Corporation shall
not indemnify the Indemnified Representative under or pursuant to this Agreement
for any Liability incurred in a Proceeding initiated (which shall not be deemed
to include counter-claims or affirmative defenses) or participated in as an
intervenor or amicus curiae by the Indemnified Representative unless such
initiation of or participation in the Proceeding by the Indemnified
Representative is authorized, either before or after commencement of the
Proceeding, by the affirmative vote of a majority of the Board of Directors of
the Corporation then in office. This subsection (b) does not apply to
reimbursement of expenses incurred in successfully prosecuting or defending the
rights granted to the Indemnified Representative by or pursuant to this
Agreement.

 

(c)    As used in this Agreement:

 

(i)    “Indemnified Capacity” means any and all past, present or future service
by an Indemnified Representative: (A) as a director or officer of the
Corporation, or, at the request of the Corporation while serving as a director,
officer, manager, member, employee, agent, fiduciary or trustee of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other entity or enterprise; or (B) in the capacity of
an agent of the Corporation if such capacity is designated as an “indemnified
capacity” for purposes of this Agreement by the Board of Directors of the
Corporation;

 

(ii)    “Liability” means any damage, judgment, amount paid in settlement, fine,
penalty, punitive damages, excise tax assessed with respect to an employee
benefit plan, or cost or expense of any nature (including, without limitation,
attorneys’ fees and disbursements); and,

 

(iii)    “Proceeding” means any threatened, pending or completed action, suit,
appeal, or other proceeding of any nature, whether civil, criminal,
administrative or investigative, whether formal or informal, and whether brought
by or in the right of the Corporation, a class of its security holders, third
parties or otherwise.

 

3.    Exclusions.

 

(a)    The Corporation shall not be liable under Section 2 of this Agreement to
make any indemnification payment in connection with any Liability incurred by
the Indemnified Representative and arising from acts or failures to act if it is
proven by clear and convincing evidence in a court of competent jurisdiction or
pursuant to Section 5(d) hereof that the Indemnified Representative failed to
act in good faith and in a manner he reasonably believed to be in or not opposed
to the best interests of the Corporation or, with respect to any criminal action
or proceeding, had reasonable cause to believe that his conduct was unlawful.

 

(b)    Any fact, act or omission pertaining to any other director, officer,
employee or agent of the Corporation shall not be imputed to the Indemnified
Representative hereunder for the purposes of determining the applicability of
any exclusion set forth herein.

 

2



--------------------------------------------------------------------------------

 

(c)    The termination of a proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that the Indemnified Representative is not entitled
to indemnification under Section 2 of this Agreement.

 

(d)     The Corporation shall not be liable under this Agreement to make any
payment if the making of such payment is expressly prohibited by applicable law
or has been finally determined in a final adjudication pursuant to Section 5(d)
or otherwise to be unlawful.

 

4.    Mandatory Advancement of Expenses.    The Corporation shall pay any
Liability incurred in good faith by the Indemnified Representative in advance of
the final disposition of a Proceeding upon receipt of an undertaking by or on
behalf of the Indemnified Representative: (x) if the Indemnified Representative
is a director of the Corporation (whether or not the Indemnified Representative
is also an officer or other agent of the Corporation) to repay all amounts so
advanced if (but only if) it is proved by clear and convincing evidence in a
court of competent jurisdiction that his omission or failure to act involved an
act or omission undertaken with deliberate intent to cause injury to the
Corporation or undertaken with reckless disregard for the best interests of the
Corporation; and (y) if the Indemnified Representative is an officer or other
agent of the Corporation other than a director, to repay all amounts so advanced
if it shall ultimately be determined by final judicial decision from which there
is no further right to appeal that such Indemnified Representative is not
entitled to be indemnified under Section 2 of this Agreement or otherwise. The
financial ability of the Indemnified Representative to repay an advance shall
not be a prerequisite to the making of such advance. The advances to be made
hereunder shall be paid by the Corporation to or for the benefit of the
Indemnified Representative within twenty (20) days following delivery of a
written request therefor, accompanied by true and complete copies of invoices
therefor, by the Indemnified Representative to the Corporation.

 

5.    Indemnification Procedure.

 

(a)    The Indemnified Representative shall use such Indemnified
Representative’s best efforts promptly to notify the Secretary of the
Corporation of the commencement of any Proceeding or the occurrence of any event
which might give rise to a Liability under this Agreement, but the failure so to
notify the Corporation shall not relieve the Corporation of any liability which
it may have to the Indemnified Representative under this Agreement or otherwise.

 

(b)    The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any such Proceeding with counsel
reasonably satisfactory to the Indemnified Representative involved in such
Proceeding, or a majority of the Indemnified Representatives involved in such
Proceeding if there be more than one. If the Corporation notifies the
Indemnified Representative of its election to defend the Proceeding, the
Corporation shall have no liability for the expenses (including attorneys’ fees)
of the Indemnified Representative incurred in connection with the defense of
such Proceeding subsequent to such notice, unless: (i) such expenses (including
attorneys’ fees) have been authorized by the Corporation; (ii) the Corporation
shall not, in fact, have employed counsel reasonably satisfactory to such
Indemnified Representative or such majority of Indemnified Representatives

 

3



--------------------------------------------------------------------------------

to assume the defense of such Proceeding; or (iii) it shall have been determined
pursuant to Section 5(d) that the Indemnified Representative was entitled to
indemnification for such expenses under this Agreement or otherwise.
Notwithstanding the foregoing, the Indemnified Representative may elect to
retain counsel at the Indemnified Representative’s own cost and expense to
participate in the defense of such Proceeding.

 

(c)    Except with respect to criminal matters and injunctive or other
non-monetary relief, the Corporation shall not be required to obtain the consent
of the Indemnified Representative to the settlement of any Proceeding which the
Corporation has undertaken to defend if the Corporation assumes full and sole
responsibility for such settlement and the settlement grants the Indemnified
Representative an unqualified release in respect of all Liabilities at issue in
the Proceeding. The Corporation shall not be liable for any amount paid by an
Indemnified Representative in settlement of any Proceeding that is not defended
by the Corporation, unless the Corporation has consented in writing to such
settlement (which consent shall not be unreasonably withheld or delayed).

 

(d)    Any dispute related to the right to indemnification or advancement of
expenses hereunder, except with respect to indemnification for Liabilities
arising under the Securities Act of 1933 which the Corporation has undertaken to
submit to a court for adjudication, shall be enforceable only by arbitration in
the City of Cleveland, Ohio, in accordance with the commercial arbitration rules
then in effect of the American Arbitration Association, before a panel of three
(3) arbitrators, one of whom shall be selected by the Corporation, the second of
whom shall be selected by the Indemnified Representative and the third of whom
shall be selected by the other two (2) arbitrators. In the absence of the
American Arbitration Association or if for any reason arbitration under the
arbitration rules of the American Arbitration Association cannot be initiated or
if the arbitrators selected by the Corporation and the Indemnified
Representative cannot agree on the selection of the third arbitrator within
thirty (30) days after such time as the Corporation and the Indemnified
Representative have each been notified of the selection of the other’s
arbitrator, the necessary arbitrator or arbitrators shall be selected by the
presiding judge of the court of general jurisdiction in the metropolitan area
where arbitration under this subsection would otherwise have been conducted.
Each arbitrator selected as provided herein is required to be or have been a
director of a corporation whose shares of common stock were listed during at
least one year of such service on the New York Stock Exchange. The party or
parties challenging the right of an Indemnified Representative to the benefits
of this Agreement shall have the burden of proof. The Corporation shall
reimburse the Indemnified Representative for the expenses (including attorneys’
fees and disbursements) incurred in successfully prosecuting or defending such
arbitration. Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction; provided, however,
that if the conduct giving rise to the Liability for which indemnification is
being sought has been the subject of another proceeding not directly involving
the Indemnified Representative’s right to indemnification under this Agreement
or otherwise, the Corporation shall be entitled to interpose, as a defense in
any judicial enforcement proceeding on the arbitrators’ award, any prior final
judicial determination adverse to the Indemnified Representative in such other
proceeding. This arbitration provision shall be specifically enforceable.

 

4



--------------------------------------------------------------------------------

 

(e)    Upon a payment to the Indemnified Representative under this Agreement,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of the Indemnified Representative to recover against any person for such
Liability, and the Indemnified Representative shall execute all documents and
instruments required and shall take such other actions as may be necessary to
secure such rights, including the execution of such documents as may be
necessary for the Corporation to bring suit to enforce such rights.

 

6.    Discharge of Duty.    The Indemnified Representative shall be deemed to
have discharged such person’s duty to the Corporation if he has relied in good
faith on information, opinions, reports or statements, including financial
statements and other financial data, prepared by:

 

(a)    one or more officers or employees of the Corporation whom the Indemnified
Representative reasonably believes to be reliable and competent with respect to
the matter presented;

 

(b)    legal counsel, public accountants or other persons as to matters that the
Indemnified Representative reasonably believes are within the person’ s
professional or expert competence; or

 

(c)    a committee of the Board of Directors of the Corporation upon which he
does not serve as to matters within its area of designated authority, which
committee he reasonably believes to merit confidence.

 

7.    No Restriction of Other Indemnification Rights.    The Corporation shall
not adopt any amendment to, or restated or modify, its Articles of Incorporation
or Regulations the effect of which amendment, restatement or modification would
be to deny, diminish or encumber the Indemnitee’s rights to indemnity pursuant
to the Articles of Incorporation, the Regulations, the Ohio General Corporation
Law or any other applicable law as applied to any act or failure to act
occurring in whole or in part prior to the date (the “Effective Date”) upon
which the amendment shall apply only to acts or failure to act occurring
entirely after the Effective Date thereof, unless the Indemnitee shall have
voted in favor of the amendment as a director or holder of record of the
Corporation’s common stock, as the case may be.

 

8.    Merger or Consolidation.    In the event that the Company shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Corporation, if it shall not be the surviving, resulting or acquiring
corporation therein, shall require, as a condition thereto, that the surviving,
resulting, or acquiring corporation agree to indemnify the Indemnitee to the
full extent provided in this Agreement and to adopt and assume the Corporation’s
obligations under this Agreement. Whether or not the Corporation is the
surviving, resulting or acquiring corporation in any such transaction, the
Indemnitee shall also stand in the same position under this Agreement as he
would have with respect to the Corporation if its separate existence had
continued.

 

9.    Non-Exclusivity.    The indemnification rights granted to the Indemnified
Representative pursuant to this Agreement: (a) shall not be deemed exclusive of
any other right to which the Indemnified Representative may be entitled under
any statute, by-law, certificate or

 

5



--------------------------------------------------------------------------------

articles of incorporation, agreement, vote of shareholders or directors or
otherwise, both as to action in an Indemnified Capacity and in any other
capacity; and (b) shall continue as to a person who has ceased to be an
Indemnified Representative in respect of matters arising prior to such
cessation.

 

10.    Reliance on Provisions.    The Indemnified Representative shall be deemed
to be acting in such person’s respective official capacity or capacities in
reliance upon the rights provided by this Agreement.

 

11.    Severability and Reformation.    Any provision of this Agreement which is
adjudicated to be invalid or unenforceable in any jurisdiction or under any
circumstance shall be ineffective to the extent of such invalidity or
unenforceability only and shall be deemed reformed so as to continue to apply to
the maximum extent and to provide the maximum indemnification permissible under
the applicable law of such jurisdiction. Any such adjudication shall not
invalidate or render unenforceable the remaining provisions hereof and shall not
invalidate or render unenforceable such provision in any other jurisdiction or
under any other circumstances.

 

12.    Notices.    Any notice, claim, request or demand required or permitted
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by telegram or by registered or certified mail, postage prepaid: (a) if
to the Corporation, to 6035 Parkland Boulevard, Cleveland, OH 44124-4141, or to
such other address to which the executive offices of the Corporation may be
moved, Attention: Corporate Secretary; or (b) if to any Indemnified
Representative to the address of such Indemnified Representative listed on the
signature page hereof; or to such other address as either party hereto shall
have specified in a notice duly given in accordance with this Section.

 

13.    Amendments and Binding Effect.    No amendment, modification, waiver,
termination or cancellation of this Agreement shall be effective as to the
Indemnified Representative unless signed in writing by the Corporation and the
Indemnified Representative. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of the heirs,
executors, administrators and personal representatives of the Indemnified
Representative.

 

14.    Governing Law.    This Agreement shall be governed by, interpreted and
enforced in accordance with the internal substantive laws of the State of Ohio,
without reference to the principles governing the conflict of laws applicable in
that or any other jurisdiction.

 

15.    Gender and Number.    Words used herein, regardless of the gender or
number specifically used, shall be deemed to include any other gender,
masculine, feminine or neuter, and any other number, singular or plural, as the
context may require.

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above signature page hereof; or to such other address
as either party

 

PARKER-HANNIFIN CORPORATION

By:

 

/s/    Thomas A. Piraino, Jr.        

--------------------------------------------------------------------------------

   

Name: Thomas A. Piraino, Jr

Title: Vice President, General

Counsel and Secretary

 

INDEMNIFIED REPRESENTATIVE

   

/s/    Robert J. Kohlhepp         

--------------------------------------------------------------------------------

Name:

 

Robert J. Kohlhepp

Address:

 

Cintas Corporation

P.O. Box 625737

Cincinnati, OH 45262

 

7